Case 9:20-cv-81205-RAR Document 132 Entered on FLSD Docket 08/12/2020 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 9:20-CV-81205-RAR

   SECURITIES AND EXCHANGE COMMISSION,

                  Plaintiff,

   vs.

   COMPLETE BUSINESS SOLUTIONS GROUP,
   INC. d/b/a/ PAR FUNDING, et al.,

               Defendants.
   _________________________________________/

                 DEFENDANTS’ AMENDED OPPOSITION TO PLAINTIFF’S
                 EXPEDITED MOTION TO AMEND RECEIVERSHIP ORDER

          Relief Defendant The LME 2017 Family Trust, as the owner of all issued and outstanding

   shares of Complete Business Solutions Group, Inc. d/b/a/ Par Funding, and Lisa McElhone, as the

   owner of Full Spectrum Processing, Inc., submit this Joint Amended1 Response to Plaintiff’s

   Expedited Motion to Amend Receivership Order, ECF 105, (“Motion to Amend Receivership

   Order”) and state as follows:2




   1
     The only amendments made to the Defendants’ Opposition to Plaintiff’s Expedited Motion to
   Amend Receivership Order, ECF 130, are revisions to the former footnote 1 (now, footnote 2) and
   the deletion of the former footnote 6.
   2
     This afternoon, counsel for Defendants Lisa McElhone, Joseph Laforte and Relief Defendant The
   LME 2017 Family Trust (the “Trust”) conferred during a lengthy call with counsel for the SEC
   and the Receiver (collectively, “the Parties”) to resolve and narrow several issues pending before
   the Court. Included in those discussions were issues relating to privileged communications and the
   Receiver’s interviews of Complete Business Solutions Group, Inc. d/b/a/ Par Funding (“CBSG”)
   employees, which is consistent with Defendants’ desire for the Receiver to rehire CBSG
   employees immediately.


                                                   1
Case 9:20-cv-81205-RAR Document 132 Entered on FLSD Docket 08/12/2020 Page 2 of 12



          On July 24, 2020, the SEC commenced this action with the filing of its Complaint, ECF 1,

   accompanied by its ex parte motions for the appointment of a Receiver, ECF 4, and for a temporary

   restraining order, ECF 6. The SEC submitted a proposed Receivership Order, ECF 4-2, that it now

   refers to as its “Model Order.” ECF 105, at p. 2. However, there is nothing “model” about an

   action that, on a preliminary basis, deprives the lawful owners of a legitimate business from

   maintaining their rights of ownership—and, correspondingly, the investors in that business from

   realizing their promised returns—while the parties litigate whether the SEC can prove the

   allegations in its Complaint, particularly one it just amended on August 10, 2020.

          The owners of Par Funding and Full Spectrum (the “Companies”) recognize that the Court

   might impose temporary relief to address the concerns raised by the SEC and to protect the investor

   interests. But, as Defendants submitted in their first substantive response to the SEC’s request for

   temporary relief, the Receivership Order needed to be carefully calibrated to protect the legitimate

   concerns raised by the SEC without unduly harming the legitimate interests of the owner and

   managers of the Companies, as well as investors and client merchants. Defendants cited authority

   from this District, and from other Federal Courts, in which monitorships, or limited receivers, were

   appointed under appropriate circumstances, instead of full-blown receiverships. ECF 43.

          There is no “one size fits all” receivership that Federal Courts impose at the preliminary

   stage of a proceeding brought by federal regulators. The fact is that a full-blown receivership is

   often a prelude to liquidation, whereas other procedural mechanisms, such as monitorships, limited

   receiverships, or conservators, are used to protect the interests of Companies, the people and

   businesses that rely on them, and their investors, by making sure that they remain “going

   concerns.” See e.g. Hennessy v. FDIC, 58 F.3d 908, 916 (3d Cir. 1995)(“A receiver, unlike a




                                                    2
Case 9:20-cv-81205-RAR Document 132 Entered on FLSD Docket 08/12/2020 Page 3 of 12



   conservator, does not have as its purpose the preservation of an institution as a going

   concern…Receivers have the power to liquidate and wind up the affairs of an institution.”)

          The Court rightly rejected the SEC’s proposed receivership order and entered a narrower

   Receivership Order, appropriately tailored to the circumstances presented in this case. ECF 36.

   The Court, at the August 4, 2020 status conference, reaffirmed its narrower view of the Receiver’s

   authority and its decision to enter the Receivership Order that presently governs this case. The

   SEC nevertheless insists, in its Expedited Motion, that the substance of the proposed order that

   was rejected by the Court should now be imposed. The SEC does not claim that the Court

   committed a legal error in imposing the narrower Receivership Order, nor does the SEC even

   suggest any materially changed circumstances that should lead the Court to reconsider the scope

   of the Receivership Order. If anything, the facts as disclosed in recent defense filings show that

   the SEC and the Receiver misapprehended significant, material facts about the finances and the

   business and how it was run. These facts confirm this Court’s sound decision to issue a

   Receivership order carefully tailored to the circumstances of this case.

          The SEC’s first basis for imposing the rejected proposed order is simply because three

   other Judges in this District in cases with vastly different facts imposed the SEC’s preferred Model

   Order. ECF 105 at p. 2. 3 The SEC prefers its Model Order, not because it is appropriate for this

   case, but because it gives them total control over their adversaries before the Defendants have even

   had an opportunity to respond to the allegations. This Court did not wish to take such a drastic step



   3
     In SEC v Natural Diamonds Investment Co., Case No. 19-Civ-80633, the SEC alleged in its
   complaint that the Defendants were operating an illegitimate Ponzi scheme. ECF 1 at ¶6. SEC v
   Lottonet Operating Corp., Case No. 17-Civ-21033 involved an illegal “boiler room” operation.
   ECF 1. Further, the Defendant who owned that boiler room did not even respond to the complaint
   and defaulted. ECF 54. In SEC v TCA Fund Management Group Corp., Case No 20-Civ-21964,
   the Defendants agreed to the entry of that receivership order. ECF 5.
                                                    3
Case 9:20-cv-81205-RAR Document 132 Entered on FLSD Docket 08/12/2020 Page 4 of 12



   in this case and chose a more measured course. There is simply no reason to change course now

   and grant the receivership authority it previously rejected—certainly not before the Defendants

   have had a full opportunity to respond to the SEC’s motion for preliminary injunction scheduled

   for hearing on August 18.

          The SEC’s second basis for the requested expansion of the Receivership Order is that it

   wants the Receiver to hand over to the SEC protected client communications of the Receivership

   entities. ECF 105 at pp. 3-5. But the owners of the Companies do not wish to have their counsel

   terminated and have asserted their rights regarding extensive privileged communications that have

   occurred with all of its counsel over a number of years. The SEC’s request would strip the

   Defendants of these protected communications.4

          For example, Defendants retained counsel for the Companies to handle nationwide

   litigation regarding the enforcement of the Merchant Cash Advance (“MCA”) funding agreements

   that support the legitimate revenues that are used to pay investors. Exhibit “A” to this Joint

   Response is the Declaration of Norman Valz, who describes the MCA agreements and the

   nationwide litigation that had successfully enforced those agreements prior to the commencement

   of this proceeding.

          One of the crucial issues that this Court must decide is how to allow this litigation to move

   forward so that the revenues owed to the Companies, which ultimately is used to pay the investors



   4
     As the SEC had to recognize, pursuant to binding Fifth Circuit precedent, the Receiver’s control
   over the property of the Companies, pursuant to the Receivership Order, does not lead to the right
   to terminate counsel, or to take control of privileges. See NCL Corp. v. Lone Star Bldg. Centers,
   144 B.R. 170 (S.D.Fla. 1992), citing In re Yarn Processing Patent Validity Litig., 530 F.2d 83 (5th
   Cir. 1976); see also FDIC v. McAtee, 124 F.R.D. 662 (D. Kan. 1988)(rejecting government’s claim
   that it controlled privilege, citing In re Yarn Processing). As shown below, the SEC’s proposed
   solution, to enter an Amended Order that institutes the change in legal control, under the General
   Powers and Duties of Receiver, that the Court already rejected, is a seriously flawed proposal.
                                                   4
Case 9:20-cv-81205-RAR Document 132 Entered on FLSD Docket 08/12/2020 Page 5 of 12



   on their promissory notes, can be effectively collected. See ECF 115, setting forth the Defendants’

   Proposed Action Plan. These cases are filed in federal and state courts across the nation where

   local judges, knowledgeable of their state’s applicable laws, read the merchant agreements and

   hear the arguments of counsel and make decisions. These judges are fully familiar with the MCA

   business and the agreements at issue,5 and the vast majority have resulted in favorable rulings or

   settlements. The SEC’s insistence on the immediate termination of counsel who have had lengthy

   and positive experience in handling these litigation matters will only lead to more losses for the

   Companies and their investors. See Defendants Joint Reply, ECF 115, at p. 5. There is, for all

   practical purposes, no way a new law firm can step into hundreds of state and federal cases and

   recommence the litigation process without weeks or months of work. By then, millions of dollars

   in revenue – revenue that would have continued to be collected but for the TRO, will be lost.

   Defendants’ Proposed Action Plan requests the recommencement of litigation. By seeking its

   Expedited Motion to terminate counsel, the SEC is asking this Court to issue an order that will

   cause millions of dollars in receivables that will be used to repay investors, and fund businesses

   that rely on these funds, to be lost. The SEC’s request should be denied.

          The SEC’s actions to date have already caused and are continuing to cause significant

   economic damage to the Companies. Based on the unproven allegations of the SEC’s Complaint

   and its (and the Receiver’s) fundamental misunderstanding of how the Companies operate, several

   MCA vendors are refusing to repay debts owed to the Companies, seeking to renegotiate their

   debts to the Companies, or filing law suits against the Companies. Counsel for the Companies has




   5
     Multiple efforts by one law firm to claim that the MCA business is improper or violates state or
   federal laws have been uniformly unsuccessful and turned away by judges. See Exhibit A, ¶¶ 12-
   22.
                                                   5
Case 9:20-cv-81205-RAR Document 132 Entered on FLSD Docket 08/12/2020 Page 6 of 12



   reached out to counsel for the Receiver to stem this tide and repair the damage. There is simply no

   way new counsel could be brought up to speed in time to handle these issues.

          Moreover, the owners and senior management of the Companies, who properly engaged in

   privileged and confidential communications with counsel to protect the interests of the Companies

   have the right to protect those communications from an adversary in the SEC who is required to
                                                        6
   prove its allegations with proper evidence.              The SEC’s demand that the privileged

   communications related to this ongoing legal representation be handed over to the Receiver, ECF

   105 at p. 4, n. 6, raises fundamental and complex legal issues that will have to be resolved by this

   Court if the Parties cannot reach a practical accommodation that protects the interests of the

   Defendants as well as the Receiver. Consistent with this Court’s directive, Defendants have

   reached out to the Receiver, and the SEC, to propose a mechanism to resolve this important issue

   without the need for further contested litigation. Those conversations are ongoing.

          The first fundamental legal principle is that the legitimate owners of these Companies have

   a right to the continued representation by their chosen counsel in these litigation matters. It is a

   fundamental and long-standing rule that “property is more than economic value.” Possession,

   control and disposition are valuable rights that inhere in the property. Phillips v Washington Legal

   Foundation, 525 U.S. 156, 163 (1998); Henneford v. Silas Mason Co., 300 U.S. 577, 582

   (1937)(“The privilege of use is only one attribute, among many, of the bundle of privileges that

   make up property or ownership.”); Almeida v. Holder, 588 F.3d 778, 788 (2d Cir. 2009)(discussing

   attributes of ownership, including the right to exclude others from possessing the property). Even

   in regulatory actions commenced by the SEC, the fundamental rule applies that: “[t]he Court’s


   6
     On August 6, 2020, counsel for the owner of Par Funding wrote to the Receiver’s counsel,
   asserting Defendants’ intention to protect these privileged attorney-client communications. A
   Copy of that letter is attached as Exhibit “B” to this Joint Response.
                                                    6
Case 9:20-cv-81205-RAR Document 132 Entered on FLSD Docket 08/12/2020 Page 7 of 12



   equitable authority, however, does not extend to abrogating property rights created by state law

   and protected by due process; equity follows the law.” SEC v Haligiannis, 608 F.Supp.2d 444, 449

   (S.D.N.Y. 2009), citing Hedges v Dixon County, 150 U.S. 182, 192 (1893).

          The SEC ignores the fundamental difference between companies steeped in unlawful

   activity such as Ponzi schemes or boiler rooms; cases where companies are insolvent or have filed

   for bankruptcy protection; and a case involving an ongoing legitimate and solvent company with

   over 100 employees. Defendants, through their submissions to this Court, and as will be further

   presented to the Court at the preliminary injunction hearing and through the discovery process, are

   conducting a lawful business that was absolutely solvent before the SEC commenced this action.

   The Receivership Order that the Court entered in this case, which protects the interests of the

   investors and enables the Receiver to perform his legitimate functions, while preserving the

   owner’s rights in this property, is the type of Order that follows the adage, reflected by the Court

   on August 4, 2020, of “First Do No Harm.” By sharp contrast, the rejected receivership order the

   SEC now seeks to resuscitate in its Expedited Motion violates Defendants’ fundamental rights.7

          The second fundamental principle that governs the SEC’s Expedited Motion is that

   Defendants’ privileged communications cannot be forcibly transferred to the Receiver without

   adequate Court-ordered protections. As this Court recognized in Brown v NCL (Bahamas) Ltd.,



   7
     The Due Process rights afforded are not merely procedural. The owner has a Fifth Amendment
   right not to have property taken by the Government without just compensation. Unlike cases where
   the Courts have upheld a taking of an insolvent institution, see e.g. Branch v Bank of New England
   Corporation, 69 F.3d 1571, 1575 (Fed.Cir. 1995), the SEC has not established that Par Funding
   and Full Spectrum were insolvent when they commenced this action. The SEC cannot use this
   Court to drive the Companies into insolvency, so that the SEC can then turn back to the Defendants
   and seek to have them fill the massive financial hole that the SEC will create. Not only would
   such an action violate the owner’s Fifth Amendment Due Process Takings rights, such an action
   would violate the equitable principles that govern this proceeding. See Liu v. SEC, _ U.S. _, 104
   S.Ct. 1936 (2020).
                                                    7
Case 9:20-cv-81205-RAR Document 132 Entered on FLSD Docket 08/12/2020 Page 8 of 12



   155 F.Supp.3d 1335, 1339 (S.D.Fla. 2015), courts are willing to maintain the privilege where “a

   disclosure is essentially compelled,” citing Stern v. O’Quinn, 253 F.R.D. 663, 682 (S.D.Fla.

   2008)8; SEC v Roberts, 254 F.R.D. 371, 378 (N.D.Cal. 2008)(addressing, but not resolving, the

   question of whether the privilege is maintained when it is disclosed due to coercive government

   action), citing Regents of the Univdersity of Calif. Superior Court, 165 Cal. App.4th 672, 684 81

   Cal.Rptr.3d 186, 195 (2008); Pension Committee of the University of Montreal Pension Plan v

   Banc of America Securities LLC, Case No. 05 Civ 9016, 2009 WL 2921302, at *1, and n. 1, citing

   Chubb Integrated Systems Ltd. v National Bank of Washington, 103 F.R.D. 52, 63 and n. 2 (D.D.C.

   1984)(“Voluntary disclosure means the documents were not judicially compelled”).9

          The SEC and the Receiver have two fundamentally different roles in this litigation. The

   SEC is the adversary to the Defendants, who has alleged—and must prove—that they violated the

   securities laws. The Receiver acts under the Court’s direction and instructions, ECF 105, at p. 2,

   n. 1, and therefore should not act as an adversary to the Defendants and as an ally to the SEC trying

   to prove the SEC’s case. From the very commencement of this case, Defendants have expressed

   a willingness – and a desire – to work with the Receiver to protect not just the assets of this lawful

   and solvent business, but the revenue stream that is needed to pay investors. To those ends,



   8
     The SEC seems to believe that if a legal issue has not been directly addressed in an SEC
   enforcement proceeding, the legal rules are different. ECF 105, at p. 4 and n. 6. The SEC is not
   such a “special” litigant that it can avoid the legal rules that otherwise apply. Nevertheless, the
   legal authority relied upon by this Court in Brown was also cited in See United States SEC v.
   Herrara, 324 F.R.D. 258 (S.D.Fla. 2017)(upholding certain privileges and finding waiver of other
   privileges).
   9
     The Nationwide litigation handled by various counsel for the Companies also involved the
   representation of individual defendants in certain actions. Thus, the privileged communications
   are not simply between counsel and the Companies. They also include communications with
   individuals, protected by a common interest privilege. See generally In re: International Oil
   Trading Company, LLC, 548 B.R. 825, 832-34 (Bkr. Ct. S.D.Fla. 2016).
                                                     8
Case 9:20-cv-81205-RAR Document 132 Entered on FLSD Docket 08/12/2020 Page 9 of 12



   Defendants have offered to instruct counsel for the Companies to work with the Receiver to

   manage the nationwide litigation and collect the monies owed to the Companies. This Court has

   the authority to fashion appropriate relief through which the Defendants, with their shared common

   interest, can allow the Receiver to have access to the limited/necessary privileged communications

   to successfully manage the litigation, while preventing the SEC, or any other law enforcement

   agency, or third party, from having any access to those communications. See Fed.R.Civ.P. 26(c);

   Farnsworth v Proctor & Gamble Co., 758 F.2d 1545, 1547 (11th Cir. 1985)(upholding protective

   order to protect work product in nationwide litigation).10 The Defendants should not be asked to

   waive their privileges and simply hand them over to an adversary. This does not have to happen.

          By continuing to tailor its orders to the circumstances of this case, this Court can protect

   the lawful interests of the Defendants in their privileged communications, ensure that a legitimate

   business is not needlessly upended, protect a revenue stream on which investors depend, and allow

   the Receiver to maintain the status quo while the parties litigate the claims in this case.




   10
      On August 8, 2020, the Receiver’s Reply Memorandum in support of his Motion to hire
   professionals, expressed a need to “pause and consider” the legality of the underlying MCA
   business of the Companies, ECF 113, at p. 2, n.2, a position many judges have been asked to
   consider around this nation, and have rejected, finding the MCA business lawful and the
   agreements enforceable. (See page 4, infra) Thus, the Receiver appears to be taking the side of
   the businesses who owe the Companies money pursuant to the MCAs; rather than supporting the
   numerous court decisions and settlements upholding the enforceability of these agreements under
   state laws; and collecting monies that inures to the benefit of investors and the benefit of many
   business that routinely utilize these funding agreements. On August 10, 2010, the Receiver
   demanded that all counsel for the Companies, present and former, immediately divulge privileged
   communications related, in part, to the SEC’s burden to prove that Defendants were engaged in
   the sale of “securities,” the very jurisdictional foundation of the SEC’s Complaint, without which
   this proceeding cannot continue. If the Receiver has chosen to support the SEC in trying to prove
   Plaintiff’s case against the Defendants, such an improper adversarial position would prevent the
   Defendants from being able to share privileged communications with the Receiver that are needed
   to recommence the litigation, to collect the money owed pursuant to the MCAs.
                                                     9
Case 9:20-cv-81205-RAR Document 132 Entered on FLSD Docket 08/12/2020 Page 10 of 12



          The SEC’s third basis for expanding the Receivership Order is a claim that the employees

   and officers of the Companies have been uncooperative with the Receiver. ECF 105, at pp. 5-6.

   That issue was separately addressed in the Receiver’s Expedited Motion to Approve Retained

   Professional, ECF 101, and the Defendants’ Cross-Motion, ECF 106, which was resolved on

   August 9, 2020, with the Court’s Order, ECF 116. As that Order requires the Receiver to examine

   the feasibility of Defendants’ Proposed Action Plan and to Report the Court at the August 17 status

   conference, there is no justification for the SEC to seek the drastic relief they are requesting on an

   expedited basis. The Court’s most recent Order reflects, again, the Court’s reasoned approach to

   require the Receiver and the Defendants to work towards a solution that will protect the interests

   of all constituents, while the SEC and the Defendants gear up for the August 18 preliminary

   injunction hearing.11

                                               Conclusion

          The SEC commenced this proceeding on an emergency, ex parte basis, and has continued

   to press the Court to make decisions affecting the Defendants’ rights on an expedited basis.

   Defendants, in this Joint Response, have shown that the SEC’s request, to effectively deny



   11
      Defendant Dean Vagnozzi is not a part of CBSG and never has been, so he lacks firsthand
   knowledge of the CBSG business operations and what attorney/client privilege issues it may have.
   Therefore, he takes no position on those matters. Vagnozzi does agree with the other defendants
   that this Court should not precipitously expand the scope of the Receivership order and should
   defer any decision on that issue until after the August 18 preliminary injunction hearing. Vagnozzi
   remains extremely concerned that, especially because his businesses appear to be one of CBSG's
   largest creditors, this Court should allow CBSG to resume its normal business operations as soon
   as possible with appropriate monitoring by the Receiver. Every day that goes by costs Vagnozzi
   and the investors more and more money. Every day that goes by jeopardizes the SEC and
   Receiver's goal – as they both stated on the record – that they are not looking to liquidate CBSG.
   Finally, Vagnozzi does not oppose the SEC's request to add the ABFP Income "parallel" funds
   (ABFP Income Fund 1 Parallel, ABFP Income Fund 3 Parallel, ABFP Income Fund 4 Parallel,
   and ABFP Income Fund 6 Parallel) into the existing Receivership, while reserving all of his general
   objections to receivership.
                                                    10
Case 9:20-cv-81205-RAR Document 132 Entered on FLSD Docket 08/12/2020 Page 11 of 12



   Defendants’ fundamental due process rights, is unnecessary and detrimental to the fundamental

   adage that the SEC “should do no harm.” As the Court has Ordered, the Defendants are seeking

   to reach an accommodation with the Receiver on an extremely tight schedule that also requires

   Defendants to prepare their substantive written response in advance of the preliminary injunction

   hearing. Defendants respectfully request that the Court to defer a ruling on the SEC’s Expedited

   Motion until the Court receives additional information from both the Receiver and the Defendants

   with respect to Defendants’ Proposed Action Plan and, certainly, until after Defendants have had

   the opportunity to present their case in connection with the SEC’s motion for a preliminary

   injunction at the August 18 hearing.

                                               Respectfully submitted,

                                               Law Offices of Alan S. Futerfas
                                               Attorneys for Lisa McElhone
                                               565 Fifth Avenue, 7th Floor
                                               New York, New York 10017
                                               (212) 684-8400
                                               asfuterfas@futerfaslaw.com

                                               By: /s/Alan S. Futerfas
                                               ALAN S. FUTERFAS
                                               Admitted Pro Hac Vice

                                               GRAYROBINSON, P.A.
                                               Attorneys for The LME 2017 Family Trust
                                               333 S.E. 2d Avenue, Suite 3200
                                               Miami, Florida 33131
                                               Telephone #: (305) 416-6880
                                               Facsimile #: (305) 416-6887
                                               joel.hirschhorn@gray-robinson.com

                                               By: /s/Joel Hirschhorn
                                               JOEL HIRSCHHORN
                                               Florida Bar #104573




                                                  11
Case 9:20-cv-81205-RAR Document 132 Entered on FLSD Docket 08/12/2020 Page 12 of 12



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on August 12, 2020, I electronically filed the foregoing with

   the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

   to all counsel of record.


                                               /s/Joel Hirschhorn
                                               JOEL HIRSCHHORN




                                                 12
